UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 28, 2010 Oneida Financial Corp. (Exact name of registrant as specified in its charter) Federal 000-25101 16-1561678 (State or other jurisdiction (SEC File Number) (I.R.S. Employer of incorporation) Identification No.) 182 Main Street, Oneida, New York 13421-1676 (Address of principal executive offices) Registrant’s telephone number, including area code:(315) 363-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provision: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4©) Item 2.02Results of Operations and Financial Condition On January 28, 2010 Oneida Financial Corp. issued a press release disclosing fourth quarter 2009 financial results.A copy of the press release is included as exhibit 99.1 to this report. The information in Item 2.02 to this Form 8-K and Exhibit 99.1 in accordance with general instruction B.2 of Form 8-K, is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Oneida Financial Corp. DATE:January 29, 2010 By: /s/ Michael R. Kallet Michael R. Kallet President and Chief Executive Officer EXHIBIT INDEX 99.1News release dated January 28, 2010 announcing three months ending December 31, 2009 earnings.
